J-A18007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 TRUTH SHYDEE WILSON                       :
                                           :
                    Appellant              :    No. 918 WDA 2019

        Appeal from the Judgment of Sentence Entered May 22, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0004689-2018


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED SEPTEMBER 10, 2020

      Appellant, Truth Shydee Wilson, appeals from the May 22, 2019

judgment of sentence of 30 to 60 years’ incarceration, imposed after he was

convicted of rape of a child and related offenses.        On appeal, Appellant

challenges the admission of certain evidence, as well as a voir dire question

asked to prospective jurors. After careful review, we affirm.

      Briefly, Appellant was arrested and charged with various sexual offenses

based on his abuse of I.B., the eight-year-old son of his live-in girlfriend. I.B.

reported that Appellant put his penis inside I.B.’s rectum approximately four

to six times when I.B. was seven and eight years old. I.B. did not immediately

report the abuse, but did so after his mother and Appellant ended their

relationship and Appellant moved out of their home. There was no physical

evidence to confirm I.B.’s allegations of abuse.
J-A18007-20



      Appellant proceeded to a jury trial in February of 2019. At the close

thereof, the jury convicted him of rape of a child, 18 Pa.C.S. § 3121(c);

unlawful contact with a minor, 18 Pa.C.S. § 6318(a)(1); indecent assault of a

complainant less than 13, 18 Pa.C.S. § 3126(a)(7); endangering the welfare

of a child, 18 Pa.C.S. § 4304(a)(1); and corruption of a minor, 18 Pa.C.S. §

6301(a)(1)(i). On May 22, 2019, the trial court sentenced Appellant to the

aggregate term set forth supra. He filed a timely notice of appeal, and he

complied with the court’s order to file a Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal. The trial court filed its Rule 1925(a) opinion

on September 19, 2019.

      Herein, Appellant states two issues for our review:

      I. Did the trial court abuse its discretion in allowing the
      Commonwealth to play the video of I.B.’s forensic interview, as
      neither the requirements for the Tender Years Statute nor Pa.R.E.
      106 were met?

      II. Did the trial court err by permitting the Commonwealth’s
      proposed voir dire question, where the question was not designed
      to disclose the qualifications of each prospective juror or reveal
      whether the juror had formed a fixed opinion or may otherwise be
      subject to disqualification for cause, and it was an incorrect
      statement of law?

Appellant’s Brief at 5 (emphasis and unnecessary capitalization omitted).

      Appellant first contends that the trial court erred by admitting a video

of a forensic interview conducted of I.B. Preliminarily, we observe:

      The standard of review employed when faced with a challenge to
      the trial court’s decision as to whether or not to admit evidence is
      well settled. Questions concerning the admissibility of evidence
      lie within the sound discretion of the trial court, and a reviewing
      court will not reverse the trial court’s decision absent a clear abuse

                                      -2-
J-A18007-20


     of discretion. Commonwealth v. Hunzer, 868 A.2d 498 (Pa.
     Super. 2005). Abuse of discretion is not merely an error of
     judgment, but rather where the judgment is manifestly
     unreasonable or where the law is not applied or where the record
     shows that the action is a result of partiality, prejudice, bias or ill
     will. Id.

Commonwealth v. Young, 989 A.2d 920, 924 (Pa. Super. 2010) (citation

omitted).

     In this case, the court concluded that I.B.’s forensic interview was

admissible because defense counsel had cross-examined I.B. as follows:

     [Defense Counsel:] Good.       Now, you said today, to [the
     Commonwealth during direct-examination], that [Appellant]
     never, never said he would hurt anyone, right?

     [I.B.:] I never remember saying that.

     [Defense Counsel:] Okay. Did [Appellant] ever threaten to hurt
     someone?

     [I.B.:] No.

     [Defense Counsel:] Okay. So … do you remember going to an
     interview where there was a glass wall?

     [I.B.:] Yeah.

     [Defense Counsel:] And did you tell those people that [Appellant]
     threatened to hurt you?

     [I.B.:] No.

     [Defense Counsel:] You don't recall saying that he will hurt your
     mother if you told someone about it?

     [I.B.:] No.

     [Defense Counsel:] Because he never said that, right?

     [I.B.:] No.

     [Defense Counsel:] You told the people at the interview at the
     time that’s not true, right?



                                      -3-
J-A18007-20


      [I.B.:] I never said that.

      [Defense Counsel:] Okay. Are there other things that you said
      during that interview that are not true?

      [I.B.:] No.

N.T. Trial, 2/25/19-2/26/19, at 90-91.

      After I.B.’s testimony, the Commonwealth sought to admit the full

recording of I.B.’s forensic interview during the testimony of Detective Don

Oesterle, and the following side-bar discussion took place:

      [The Commonwealth]: Very briefly, based on the defense’s cross-
      examination of the victim in this case, it would be my argument
      that the door has been opened to the forensic interview in this
      case. I’d just ask for an evidentiary ruling at this time based on
      my intent to do that.

      [Defense Counsel]: I would object to playing the forensic
      interview. I certainly have reviewed case law. I understand the
      tender years exception to the hearsay rule. However, I think it is
      directly contradictory to my client’s Sixth Amendment right to
      confront the witnesses against him. These are out-of-court
      statements. I will not have an opportunity to cross-examine the
      statements. So I think basically this is just an improper bolstering
      of the Commonwealth’s case, and it significantly hinders my
      client’s ability to defend himself.

      THE COURT: I am going to allow it. You did, in fact, use the
      statements that he made, specifically didn’t you say that the
      defendant --

      [Defense Counsel]: Threatened.

      THE COURT: So[,] I’m going to allow it, because then the
      statements that the child made in the forensic interview will be
      taken in the context of the interview.

Id. at 113-14.

      In its Rule 1925(a) opinion, the trial court elaborated on the basis for

its decision to admit I.B.’s forensic interview, explaining:


                                      -4-
J-A18007-20


     This [c]ourt admitted the video under Pa.R.E. 106, consistent with
     the Superior Court of Pennsylvania’s ruling in Commonwealth v.
     Bond, 190 A.3d 664 (Pa. Super. 2018), [stating:]

        Furthermore, we would conclude that the interview was
        admissible under Pa.R.E. 106:[]

        If a party introduces all or part of a writing or recorded
        statement, an adverse party may require the introduction,
        at that time, of any other part—or any other writing or
        recorded statement—that in fairness ought to be considered
        at the same time.

           Comment: This rule is identical to F.R.E. 106. A similar
           principle is expressed in Pa.R.C.P. No. 4020(a)(4),
           which states: “If only part of a deposition is offered in
           evidence by a party, any other party may require the
           offering party to introduce all of it which is relevant to
           the part introduced, and any party may introduce any
           other parts.”

           The purpose of Pa.R.E. 106 is to give the adverse
           party an opportunity to correct a misleading
           impression that may be created by the use of a part
           of a writing or recorded statement that may be taken
           out of context. This rule gives the adverse party the
           opportunity to correct the misleading impression at
           the time that the evidence is introduced. The trial
           court has discretion to decide whether other parts, or
           other writings or recorded statements, ought in
           fairness to be considered contemporaneously with the
           proffered part.

        Pa.R.E. 106. Thus, where a party introduces a portion of a
        writing or recorded statement, Rule 106 permits the adverse
        party to introduce the remainder so that the fact[-]finder
        can consider the evidence in context. Commonwealth v.
        Bryant, 57 A.3d 191, 195 (Pa. Super. 2012);
        Commonwealth v. Passmore, 857 A.2d 697, 712 (Pa.
        Super. 2004), appeal denied, … 868 A.2d 1199 ([Pa.] 2005).

     [] Bond, 190 A.3d at 673-74….

     Counsel for Appellant cross-examined I.B., the victim in this case,
     regarding statements I.B. made during the forensic interview.
     ([N.T. Trial, 2/25/19-2/26/19, at 90-91])[.] Pursuant to Pa.R.E.

                                     -5-
J-A18007-20


      106, and consistent with Bond, this [c]ourt properly admitted the
      video to permit the statements made by the victim to be heard in
      the context of the full interview. Appellant’s … claim of error is
      without merit.

Trial Court Opinion (TCO), 9/19/19, at 5-6.

      On appeal, Appellant disagrees with the trial court’s rationale.

Preliminarily, he claims that the court improperly relied on Rule 106 for the

first time in its opinion, and did not offer this basis for the admission of I.B.’s

forensic interview at trial. He also contends that the admission of the forensic

interview was error because, unlike in Bond where the child victim was

questioned at length about her forensic interview, he only asked I.B. six

questions that he claims were about topics unrelated to the specific sexual

misconduct allegations. Appellant insists that the cross-examination of I.B.

did not create a misleading impression about the allegations, so as to warrant

the admission of I.B.’s entire forensic interview. He further avers that, at the

very least, only the portion of the video in which I.B. discussed Appellant’s

threats should have been admitted.        Appellant also argues that Rule 106

required the contemporaneous admission of the forensic interview during

I.B.’s testimony and, thus, its admission during the testimony of Detective

Oesterle was impermissible.

      Finally, Appellant maintains that the admission of this evidence was not

harmless because it improperly bolstered the Commonwealth’s case and

added new facts about I.B.’s allegations.        Specifically, I.B. stated in the

interview that “his body started to cramp, and he was scared, shaking and

had goosebumps after [Appellant] put his penis in his buttocks. The video

                                       -6-
J-A18007-20



also contained a detailed description of semen coming out of I.B.’s butt.”

Appellant’s Brief at 25.    For these reasons, Appellant contends that the

admission of I.B.’s forensic interview was an abuse of the court’s discretion.

      In response, the Commonwealth insists that, “given that [A]ppellant’s

counsel attempted to create inconsistencies about I.B.’s trial testimony and

statements in the forensic interview, … the trial court correctly decided to

introduce the forensic interview so that … the statements that the child made

in the forensic interview [could] be taken in the context of the interview[.”]

Commonwealth’s Brief at 10-11 (internal quotation marks and citation

omitted). The Commonwealth also avers that,

      although [A]ppellant claims that admission of the forensic
      interview improperly bolstered the victim’s testimony because it
      included more specific details about I.B.’s physical condition and
      a description of semen during and after the assaults, the record
      establishes that the victim testified to [his] physical feelings while
      being assaulted, as well as to the presence of ejaculate during the
      assault. As such, the admission of the interview was essentially
      cumulative.

Id. at 11.

      After careful review, we cannot conclude that the trial court committed

a clear abuse of discretion in admitting the video of I.B.’s forensic interview.

Initially, the court stated at trial that it was admitting I.B.’s interview to

provide context for his cross-examination testimony about statements he

made to police. This was sufficient to alert defense counsel that Rule 106 was

the basis for the court’s admitting I.B.’s interview.




                                      -7-
J-A18007-20



       Moreover, while Appellant’s cross-examination of I.B. regarding the

forensic interview was not as lengthy as that in Bond, defense counsel’s

questions were framed to suggest that I.B.’s trial testimony differed from his

interview answers, and that he had made other untrue statements during his

conversation with police.     Thus, in furtherance of Rule 106’s objective of

fairness, the court properly allowed the Commonwealth to admit I.B.’s forensic

interview to correct any misleading impressions and provide the full context

of I.B.’s statements to police.

       As for Appellant’s assertion that only the portion of the video wherein

I.B. discussed threats Appellant made to him should have been played for the

jury, as those were the only statements from the interview on which I.B. was

cross-examined, this claim is waived. During the sidebar discussion about the

admission of the video, defense counsel never objected to the entire video

being played, nor asked that the jury hear only a specific portion thereof. See

Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and cannot

be raised for the first time on appeal.”). We also reject Appellant’s argument

that   the   court   should   have   precluded   the   interview   because   the

Commonwealth did not seek to admit it during I.B.’s testimony but, instead,

waited until Detective Oesterle testified to introduce that evidence. Again,

Appellant did not object to the admission of the video on this basis at trial

and, thus, he has waived this argument on appeal. In any event, we would

conclude that the admission of I.B.’s interview was not so far removed from

I.B.’s testimony as to violate Rule 106 ’s requirement that the evidence should

                                      -8-
J-A18007-20



be admitted contemporaneously.            Therefore, we discern no clear abuse of

discretion in the trial court’s decision to admit I.B.’s forensic interview

pursuant to Rule 106.

       In any event, even if the court did err in this regard, we would agree

with the Commonwealth that the statements Appellant challenges were

substantially similar to I.B.’s trial testimony. See Commonwealth v. Story,

383 A.2d 155, 165 (Pa. 1978) (“An error which, viewed by itself, is not

minimal, may nonetheless be harmless if properly admitted evidence is

substantially similar to the erroneously admitted evidence.”). I.B. testified at

trial that “[i]t hurt” when Appellant’s penis touched his butt, and I.B. felt

“[d]isgusted.” N.T. Trial at 77. Additionally, I.B. testified that he saw “[w]hite

stuff” come out of Appellant’s penis. This testimony by I.B. was essentially

cumulative of his interview statements that “he was scared, shaking and had

goosebumps after [Appellant] put his penis in his buttocks,” and I.B.’s

description in the interview of seeing Appellant’s semen. Appellant’s Brief at

25. Accordingly, even if I.B.’s interview should not have been admitted, we

would conclude that it was harmless error.1

       Next, Appellant avers that the trial court erred by allowing the

Commonwealth to ask the following question during jury voir dire:


____________________________________________


1 We note that Appellant also argues that the video was not admissible under
the Tender Years Act, 42 Pa.C.S. §§ 5981-5988. See Appellant’s Brief at 19-
20. We need not address this claim, given our conclusion that the court
properly admitted the video under Rule 106.

                                           -9-
J-A18007-20


        Under Pennsylvania law, the testimony of the alleged victim
        standing alone, if believed by you, is sufficient proof upon which
        to find the defendant guilty in a sexual assault case. Thus, you
        may find the defendant guilty if the testimony of the alleged victim
        convinces you beyond a reasonable doubt that the defendant is
        guilty. Would you be able to follow this principle of law?

Appellant’s Brief at 27 (citation to the record omitted). Appellant claims this

question was asked by the Commonwealth for the improper purpose of

determining what the prospective jurors’ attitudes would be when “asked to

pass upon the guilt of [Appellant] after having been presented with nothing

more than I.B.’s uncorroborated allegations.” Appellant’s Brief at 35. Citing

Commonwealth          v.   Perea,     381    A.2d      494   (Pa.    Super.   1977),

Commonwealth          v.   Hoffman,    398      A.2d   658    (Pa.   Super.   1979),

Commonwealth v. Bright, 420 A.2d 714, 717 (Pa. Super. 1980), and

Commonwealth v. Ritter, 615 A.2d 442 (Pa. Super. 1992), Appellant insists

that the question was improper because it “was in the nature of a jury

instruction” and it inquired “into each prospective juror’s understanding and

opinion of specific principles of law and their ability to accept and act upon

them….” Appellant’s Brief at 32-33. Finally, he contends that the question

was an incorrect statement of the law, as it did not direct that I.B.’s testimony

must be believed beyond a reasonable doubt, and be sufficient to establish

each element of the crimes with which Appellant was charged. Id. at 42. For

these    reasons,    Appellant   concludes      that   the   question   was   wholly

inappropriate, and prejudicial to the extent that he was denied his right to an

impartial jury, a fair trial, and due process of law.



                                       - 10 -
J-A18007-20



       As the trial court observes, this Court rejected a similar challenge to a

virtually identical voir dire question in Commonwealth v. Antill, No. 194

WDA 2018, unpublished at *1–3 (Pa. Super. filed July 9, 2019).2 There, we

explained:

              The scope of voir dire examination is a matter within the
       discretion of the trial court, and that court’s ruling will not be
       reversed absent an abuse of discretion. Commonwealth v.
       Richardson, 473 A.2d 1361, 1363 (Pa. 1984). A trial court’s
       rulings concerning the scope of voir dire must be considered in
       light of the factual circumstances of a particular criminal episode.
       Id.

             “It is well settled that the sole purpose of examination of
       jurors under voir dire is to secure a competent, fair, impartial and
       unprejudiced jury.” Commonwealth v. Ellison, 902 A.2d 419,
       423 (Pa. 2006). “It is only when the court permits the [jury]
       selection process to impugn the fundamental qualities of
       competence, fairness, and impartiality that we may conclude that
       a palpable abuse of discretion has been committed.”
       Commonwealth v. Noel, 104 A.3d 1156, 1171 (Pa. 2014)
       (internal quotation marks and citations omitted).         However,
       “[v]oir dire is not to be utilized as a tool for the attorneys to
       ascertain the effectiveness of potential trial strategies.”
       Commonwealth v. Paolello, 665 A.2d 439, 451 (Pa. 1995).

             Antill argues that “questions which are in the nature of jury
       instructions are wholly inappropriate for voir dire examination.”
       In support of this proposition, Antill cites to … Bright…. Upon
       reviewing Bright, we conclude Antill’s argument stretches the
       language of that opinion beyond the breaking point.

             In Bright,2 the defendant sought to ask prospective jurors
       regarding their ability to dissent from the views of the majority of
____________________________________________


2 Pennsylvania Rule of Appellate Procedure 126(b) provides that non-
precedential decisions (referring to unpublished, memorandum decisions of
the Superior Court) filed after May 1, 2019, may be cited for their persuasive
value.



                                          - 11 -
J-A18007-20


     their fellow jurors. See [Bright, 420 A.2d at 717]. The trial
     court refused the defendant’s request. See id. Importantly, this
     Court held that “the question was in the nature of a jury
     instruction and that, since the court gave proper instructions, no
     error occurred from the refusal to allow the question.” Id. After
     examining the trial court’s instructions to the jury, the Bright
     panel concluded “the [trial] court's opening remarks and closing
     instructions ... clearly demonstrate the trial court adequately and
     correctly instructed the jury.” Id.
        2Antill also cites to … Perea, … Hoffman, … and … Ritter….
        Each of these precedents are similar to Bright, as in each
        case this Court reviewed a trial court ruling denying a
        requested jury instruction. See Perea, [381 A.2d] at 496;
        Hoffman, [398 A.2d] at 660; Ritter, [615 A.2d] at 446-
        447. None of them created the bright line rule sought by
        Antill here.

        As a result, the Bright Court did not affirmatively hold that the
     proposed instruction should be excluded due to its similarity to a
     jury instruction. Instead, the Court merely found that the trial
     court did not err in excluding the question since the trial court
     properly instructed the jury on the relevant points of law.

        Here, Antill is attempting to turn Bright into a bright-line rule
     that would effectively eviscerate our standard of review. We
     decline to accept Antill’s invitation to create a new standard for
     voir dire proceedings.

         Turning to the circumstances at hand, the Commonwealth’s
     case was based almost entirely on the victim's testimony.
     Pursuant to this state of affairs, we cannot conclude the court
     abused its discretion when it permitted a question designed to
     expose any fixed opinions of the jurors regarding the lack of
     physical or corroborating evidence. As such, the question was
     used to “secure a competent, fair, impartial and unprejudiced
     jury” and was not used to ascertain the effectiveness of a potential
     trial strategy. See Ellison, 902 A.2d at 423-424.

        Antill also argues that the language used in the question does
     not conform to the law. Specifically, he contends the question
     omits any reference to the Commonwealth’s burden of beyond a
     reasonable doubt. We agree that the question, as written, does
     not accurately state the law. However, this conclusion does not
     automatically render the trial court’s decision to allow the question
     an abuse of discretion. The issue at hand is whether the question

                                    - 12 -
J-A18007-20


       impaired the competence, fairness or impartiality of the jury. See
       Noel, 104 A.3d at 1171.

       In its opening statement, the Commonwealth informed the jury
       that it was “solely on the Commonwealth to prove to you beyond
       a reasonable doubt that the defendant is guilty.”              More
       importantly, the trial court properly instructed the jury that Antill
       was presumed innocent until the Commonwealth established,
       beyond a reasonable doubt, every element of every crime
       charged. Further, when the jury requested a clarification on the
       instruction, the court informed them “you may find the defendant
       guilty if the testimony of [the victim] convinces you beyond a
       reasonable doubt that the defendant is guilty.”

              As a result, we cannot conclude that the question deprived
       Antill of a competent, fair, and impartial jury.

Antill, No. 194 WDA 2018, unpublished memorandum at *1-3 (some citations

omitted).

       The facts of the present case, the at-issue voir dire question, and the

arguments presented by Appellant mirror those in Antill.3 We find the Antill

panel’s rationale for determining that the voir dire question was not improper

to be persuasive and convincing. Therefore, for the reasons set forth in Antill,

we similarly conclude that Appellant’s arguments are meritless, and that the

Commonwealth’s voir dire question did not deprive Appellant of a fair and

impartial jury.

       Judgment of sentence affirmed.
____________________________________________


3 We also observe that, here, as in Antill, the trial court instructed the jury
that Appellant was “presumed to be innocent unless and until [the jury]
conclude[s], based on a careful and impartial consideration of the evidence,
that the Commonwealth has prove[n Appellant] guilty beyond a reasonable
doubt.” N.T. Trial at 161. It also instructed that “it is the Commonwealth that
always has the burden of proving each and every element of the crimes
charged beyond a reasonable doubt.” Id. at 161-62.

                                          - 13 -
J-A18007-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2020




                          - 14 -